     Case: 1:19-cv-02465 Document #: 56 Filed: 05/18/20 Page 1 of 4 PageID #:295




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MEDIA BANK, LLC,

                       Plaintiff,
       v.                                                Case No. 19-cv-02465

SCOTTeVEST, INC.,                                        Hon. Judge Steven C. Seeger

                      Defendant.                         Hon. Mag. Judge Beth W. Jantz

SCOTTeVEST, INC.,

                       Counter-Plaintiff,
       v.

MEDIA BANK, LLC,

                       Counter-Defendant.

                              JOINT COVID-19 STATUS REPORT

       Plaintiff/Counter-Defendant, Media Bank, LLC, and Defendant/Counter-Plaintiff,

ScotteVest, Inc., (collectively referred to herein as the “Parties”), by their respective counsel and

pursuant to this Court’s order dated May 13, 2020 (ECF 55) as well as paragraph 5 of the Court’s

April 24, 2020 Third Amended General Order 20-0012 regarding the Coronavirus COVID-19

Public Emergency, submit the following Joint COVID-19 Status Report:

1.     Discovery:

       A.      Status of Discovery

       Written discovery has commenced, but has not been completed, and has been

substantially disrupted by the stay-at-home orders entered by the Governors of Illinois and New

York (where Plaintiff maintains its offices). The Parties will endeavor to complete written

discovery by July 31, 2020.
     Case: 1:19-cv-02465 Document #: 56 Filed: 05/18/20 Page 2 of 4 PageID #:296




        B.       Case Schedule

        The Parties believe that the current schedule (ECF 32, 46 ) should be vacated, and by the

end of July 2020 intend to submit a new proposed schedule to complete discovery for the Court’s

consideration.

2.      Motions:

        A.       Pending Motions

        Plaintiff has filed a motion to dismiss the counterclaims (ECF 36, 37) which is fully

briefed and remains pending.

        B.       Briefing Schedule for Pending Motions

        The referenced motion to dismiss is already fully briefed.

3.      Status of Settlement Discussions:

        The Parties have participated in a settlement conference with Magistrate Judge Finnegan

that did not result in a settlement (ECF 27). The working relationship between counsel for the

parties remains very positive, which will facilitate continued settlement discussions.

4.      Other Issues:

        A.       Other Issues that Require Court Action

        At this time, besides vacating the current discovery deadlines, there are no other issues

that require Court action.

        B.       No Telephonic Hearing Necessary

        The parties do not believe that a telephonic hearing with the Court is necessary at this

time.




                                                 2
    Case: 1:19-cv-02465 Document #: 56 Filed: 05/18/20 Page 3 of 4 PageID #:297




Respectfully submitted,



/s/ George J. Spathis                            /s/ Elvis D. Gonzalez
                                                 Signed with permission
George J. Spathis, Esq. (ARDC No. 6204509)
Erin M. Mayer, Esq. (ARDC No. 6313447)           Elvis D. Gonzalez (ARDC No. 6280115)
LEVENFELD PEARLSTEIN, LLC                        ELVIS GONZALEZ, LTD.
2 North LaSalle Street, Suite 1300               233 South Wacker Drive, Suite 6149
Chicago, Illinois 60602                          Chicago, Illinois 60606
(312) 346-8380                                   (312) 558-9779 x101
gspathis@lplegal.com                             egonzalez@elvisgonzalezltd.com
emayer@lplegal.com

Attorneys for the Plaintiff                      Attorney for Defendant




                                             3
    Case: 1:19-cv-02465 Document #: 56 Filed: 05/18/20 Page 4 of 4 PageID #:298




                               CERTIFICATE OF SERVICE

       George J. Spathis, an attorney, hereby certifies that he caused a copy of the foregoing to

be served on all counsel of record by electronically filing the document with the Clerk of Court

using the ECF system this 18th day of May 2020.


                                                           /s/ George J. Spathis




                                               4
